COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                 417 S. State Street
JOSEPH R. SLIGHTS III                                         Dover, Delaware 19901
 VICE CHANCELLOR                                             Telephone: (302) 739-4397
                                                             Facsimile: (302) 739-6179




                        Date Submitted: September 20, 2016
                         Date Decided: November 10, 2016



 Stephen P. Lamb, Esquire                    Kevin G. Abrams, Esquire
 Meghan M. Dougherty, Esquire                J. Peter Shindel, Jr., Esquire
 Paul, Weiss, Rifkind, Wharton               Abrams & Bayliss LLP
      & Garrison LLP                         20 Montchanin Road, Suite 200
 500 Delaware Avenue, Suite 200              Wilmington, DE 19807
 Wilmington, DE 19801

 Thad J. Bracegirdle, Esquire                Joel Friedlander, Esquire
 Wilks, Lukoff & Bracegirdle, LLC            Friedlander & Gorris, P.A.
 4250 Lancaster Pike, Suite 200              1201 N. Market Street, Suite 2200
 Wilmington, DE 19805                        Wilmington, DE 19801

        Re:    AM General Holdings LLC v. The Renco Group, Inc.
                C.A. No. 7639-VCS
               The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
                C.A. No. 7668-VCS

 Dear Counsel:

        The Court issued its Memorandum Opinion granting MacAndrews AMG

 Holdings LLC’s (“MacAndrews AMG”) motion for partial summary judgment on

 August 22, 2016. In doing so, the Court determined that certain breach of contract
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 2



claims asserted by the Renco Group, Inc. (“Renco”) against MacAndrews AMG

were time barred. Renco did not move for reargument under Court of Chancery

Rule 59(f). Instead, on September 6, 2016, fifteen days after the Court issued the

Memorandum Opinion, Renco filed a Motion to Alter, Amend or Revise the

Court’s Order Granting Partial Summary Judgment (“the Motion”). In the Motion,

Renco argues that the Court’s decision “was based on . . . fundamental legal

errors.”1 The Motion is denied for two independent reasons.

      First, the Motion is procedurally improper. Rule 59(f) requires that motions

for reargument “be served and filed within 5 days after the filing of the Court’s

opinion.” For reasons it has elected not to explain or justify, Renco chose not to

timely file a motion for reargument even though it clearly could and should have

done so as the proper means to bring the alleged “legal errors” to the Court’s




1
 The Renco Group, Inc.’s Br. in Supp. of Its Mot. to Alter, Amend or Revise the Court’s
Order Granting Partial Summ. J. (“Renco Br.”) at 2.
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 3



attention.2 Renco cannot “circumvent” Rule 59(f)’s five-day deadline “by labeling

[its] motion as one to alter or amend the judgment[.]”3

      Renco’s effort to style its time-barred motion for reargument as a motion to

alter or amend the Court’s “judgment” under Rule 59(e) fails for an additional, and

more fundamental, procedural reason. The Court has not yet entered a judgment.

The Memorandum Opinion is an interlocutory order that dismissed only a portion

of Renco’s breach of contract claims. Neither Rule 59(e) nor Rule 60(b) are proper

vehicles to seek reconsideration of an interlocutory order of the Court that has yet

to be entered as a judgment.4




2
  See PNC Bank v. Marty’s Mobile Homes, Inc., 2001 WL 849866, at *1 (Del. Ch.
July 10, 2001) (“The Court will grant an applicant’s motion for reargument where it
appears that the ‘Court has overlooked a decision or principal of law that would have a
controlling effect or the Court has misapprehended the law or the facts so that the
outcome of the decision would be affected.”).
3
 Nicholson v. Sullivan, 637 A.2d 828 (TABLE), 1993 WL 542297, at *1 (Del. Dec. 6,
1993).
4
  See Cantor Fitzgerald, L.P. v. Cantor, 2001 WL 536911, at *2 (Del. Ch. May 11, 2001)
(noting that a motion to amend a judgment under Rule 59(e) or Rule 60(b) is not
procedurally proper when the Court has not yet issued a final order).
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 4



         Renco’s untimely attempt to seek reargument of the Memorandum Opinion

is procedurally improper. For this reason alone, it must be denied.5

         Second, the Motion is wrong on the merits. The Court concluded that

certain of Renco’s claims were time barred and that Renco’s efforts to invoke the

time of discovery rule or equitable tolling as a basis to avoid the statute of

limitations for breach of contract missed the mark. Renco argues that the Court

improperly imposed upon Renco a duty to inquire whether its business partner,

MacAndrews AMG, was complying with its contractual obligations, and also

improperly concluded that equitable tolling applied only in instances where a

fiduciary relationship existed between the contracting parties.6 Both arguments

mischaracterize the Court’s analyses and holdings.




5
 See Pinkert v. Wion, 431 A.2d 1269 (Del. 1981) (motion for reargument must be filed
within five days of the issuance of the opinion or it is time barred).
6
    Renco Br. at 2–3.
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 5



          According to Renco, the Court denied Renco the opportunity to invoke the

time of discovery exception to the statute of limitations because Renco failed

affirmatively to inquire into or investigate MacAndrews AMG’s potential breaches

of contract even though the operative contract gave it rights to do so. Renco

argues that the Court needed to identify potential “red flags” or “signals” that

would have put Renco on inquiry notice of a potential breach before it could

determine as a matter of law that the time of discovery exception did not apply. 7

The argument is based on a flawed factual premise. As the Court made clear in the

Memorandum Opinion, the undisputed factual record did reveal “red flags” or

“signals” that MacAndrews AMG was charging to the GEP business ER&D costs

and expenses in a manner that Renco alleges breached the operative contract

between the parties.8 These facts, when coupled with the contractual rights Renco

bargained for to obtain direct access to MacAndrews AMG’s books and records,

7
    Id. at 2.
8
  See Am. Gen. Hldgs., LLC v. The Renco Gp., Inc., 2016 WL 4440476, at *4–5 n.32, 33,
34 & 35, 14–15 (Del. Ch. Aug. 22, 2016). The Court has adopted conventions utilized in
the Memorandum Opinion.
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 6



take this case outside of the limited realm of cases where Delaware courts will

excuse a plaintiff’s failure to timely pursue its legal remedies because its injuries

were inherently unknowable.

         Renco also contends that the Court improperly determined that Renco could

not invoke the doctrine of equitable tolling because MacAndrews AMG owed no

fiduciary duties to Renco. According to Renco, the Court incorrectly concluded

that equitable tolling applies only in instances where the plaintiff in good faith

relied upon the faithful conduct of a fiduciary when, in fact, the doctrine also

applies to instances where the plaintiff relies in good faith upon the faithful

performance of its “contractual counterparty.”9

         The Memorandum Opinion’s treatment of Renco’s equitable tolling

argument focused on the lack of a fiduciary relationship between Renco and

MacAndrews AMG because that is what Renco focused on in its opposition to




9
    Renco Br. at 3.
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 7



MacAndrews AMG’s motion.10 Renco did not advance the argument it is making

now regarding the applicability of the equitable tolling doctrine to purely

contractual relationships when it initially opposed MacAndrews AMG’s motion for

partial summary judgment; indeed, the case Renco principally relies upon here to

support its argument, Coleman v. PricewaterhouseCoopers, LLC,11 appears

nowhere in its Opposition. In any event, having concluded that the alleged injury

was not inherently unknowable as a matter of undisputed fact, and that Renco was

not “blameslessly ignorant,” I remain satisfied that Renco cannot avail itself of

equitable tolling regardless of whether it bases its supposed reliance on a fiduciary

or contractual relationship with MacAndrews AMG.12


10
  See The Renco Gp., Inc.’s Mem. of Law in Opp’n to MacAndrews AMG Hldgs. LLC’s
Mot. for Partial Summ. J. (“Opposition”), at 39 (“For example, ‘[u]nder the theory of
equitable tolling, the statute of limitations is tolled for claims of wrongful self-dealing . . .
where a plaintiff reasonably relies on the competence and good faith of a fiduciary.”).
11
     854 A.2d 838 (Del. 2004). See Renco Br. at 24-25.
12
   See Coleman, 854 A.2d at 842 (holding that “[i]gnorance of the cause of action will not
toll the statute, absent concealment or fraud, or unless the injury is inherently
unknowable and the claimant is blamelessly ignorant of the wrongful act and the injury
complained of.”).
AM General Holdings LLC v. The Renco Group, Inc.
 C.A. No. 7639-VCS
The Renco Group, Inc. v. MacAndrews AMG Holdings LLC
 C.A. No. 7668-VCS
November 10, 2016
Page 8



     Based on the foregoing, the Motion is DENIED.

     IT IS SO ORDERED.

                                  Very truly yours,

                                  /s/ Joseph R. Slights III